DETAILED ACTION
Status of Claims
Claims 34-53 	are examined
Effective date: provisional 61/943,737 filed 24 February 2014

DOUBLE PATENTING
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The claims are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of US Pat 11068936. Although the claims at other co-pending applications are not identical, they are not patentably distinct from each other because the current application and the above co-pending applications all are directed to shared map. Therefore, the current application is not patentable over the all other co-pending applications. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 34-54 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims are directed to one of the four categories of patent eligible subject matter because claim 41 and its dependents claim a process, claim 34 and its dependents claim a machine, claim 48 and its dependents claim an article of manufacture.
The claims are directed to organizing human behavior via a shared map for two mobile devices. 
The Claims set forth Certain Methods Of Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – memory, processor, mobile device, network, computer program product with medium for instructions for implementing the idea to perform the claim steps. The elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. Applicant uses steps that can be done by a human. The additional elements present only a particular technological environment.
Claims 35, 42 and 49 are part of, not apart from, the idea as they merely describe data gathering for Certain Methods Of Organizing Human Activity such as advertising.
Claims 36, 43 and 50 are part of, not apart from, the idea as they merely describe data gathering for Certain Methods Of Organizing Human Activity such as advertising.
Claims 37, 44 and 51 are part of, not apart from, the idea as they merely describe data gathering for Certain Methods Of Organizing Human Activity such as advertising.
Claims 38, 45 and 52 are part of, not apart from, the idea as they merely describe data gathering for Certain Methods Of Organizing Human Activity such as advertising.
Claims 39, 46 and 52 are part of, not apart from, the idea as they merely describe data gathering as a function of period and alert parameter for Certain Methods Of Organizing Human Activity such as advertising.
Claims 40 and 47 are part of, not apart from, the idea as they merely describe data gathering and data gathering constraints for Certain Methods Of Organizing Human Activity such as advertising.
Beyond the idea, the claims offer not significantly more but rather generic hardware to implement the idea (mobile device, network in; memory, processor, mobile device, network; computer program product with medium for instructions for implementing the idea). Recitation of generic components in a claim does not preclude that claim from reciting an abstract idea. All one needs to do is pick up an encyclopedia to find routine, well understood, conventional tools used for implementing the abstract idea. See Wiley Encyclopedia of Computer Science and Engineering (2009) to find discussion of mobile device, memory and computer executable instructions, computer-executable product, computer readable storage medium (Wiley already been provided to applicant).
The claimed invention is directed to a judicial except without significantly more, e.g. the claims present no improvements to another technology or technical field, improvements to the functioning of the computer itself, effect a transformation or reduction to a particular state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application, or provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. In a search for an inventive concept, one finds Applicant’s own words: improving a business process ¶ 4 (improving marketing), ¶ 45, ¶ 49 (improved marketing, improved sales), ¶ 50 (improved marketing). Applicant implements that using generic technology Fig 24. Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, they ‘spell out’ (Enfish) the steps of Certain Methods Of Organizing Human Activity such as advertising. In addition to these indisputably conventional features, Applicant did not invent any of those features (computer, database, processor), and the claims do not recite them in a manner that produces “a result that overrides the routine and conventional” use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly conventional” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well. 
The claimed invention is directed to a judicial exception without significantly more. Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of input time, map, region, promotion categories then mobile device indicates to store these as search criteria (time, region, category) for periodic search and alert with an impression if search criteria (Certain Methods Of Organizing Human Activity such as advertising) using generic technology (mobile device, memory and computer executable instructions, computer-executable product, computer readable storage medium). In addition to these indisputably generic features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the routine and generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of perfectly generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). The claims present no improvements to another technology or technical field, improvements to the functioning of the computer itself, effect a transformation or reduction to a particular state or thing, add a specific limitation other than what is generic in the field, or add unconventional steps that confine the claim to a particular useful application, or provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.   We must thus conclude that the claims fail step two as well. 
Claims dependent from the independent claims do not cure the deficiencies and are rejected.	 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Entire reference is cited, with incorporated references.
MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims 34-54 are rejected under 35 U.S.C. 103 as being unpatentable over Leishman (US 2004/0073538) in view of Shank (US 2011/0022423) in view of Burris (US 2013/0238658), further in view of Zhang (US 2016/0294958)


Claims 34, 41 and 48:
Leishman, as shown, discloses 
cause a display of a shared map interface on a first mobile device and on a second mobile device (Leishman see at least ¶0051, map interface is displayed to the user),
receive a first shape drawing input, indicative of first location data, on the shared map interface displayed on the first mobile device, wherein the first mobile device is associated with a first consumer profile (Leishman see at least ¶¶0038-0039 and 0049, the user identifies, graphically, the search area on the map interface)
(see at least Leishman ¶¶ 0046, 0066, 0070, 0081 user may customize results based on designated categories of interest, e.g. Fig 3, 5 “Category Search” where input can be a category amidst other categories; Leishman also notes that input of a sub-category among other categories is typical; see at least ¶0046, user may customize results based on designated categories of interest; see at least ¶¶0032, 0070 and 0071, the information presented is limited to those businesses/venues within the polygon search field and categories of interest; the information includes advertisements),
(see at least Leishman ¶¶0077 and 0046, the information is stored by the system)
(see at least Leishman ¶¶0077 and 0046, stored as a user’s favorites or as part of a user’s personal profile )
SHANK
Leishman discloses advertisers supplying a time period by submitting time/date sensitive advertisements (see ¶0071) and users specifying categories of interest to further refine their geographic searches (see ¶0040) however, Leishman does not specifically describe the content of the category based search refinements that the user may enter. 
Shank, as shown, discloses a similar location based search tool specifically for travel related deals/offers/promotions, which permits a user enter a “date” as a search constraint. Shank, as shown, discloses the following limitations:
(Shank ¶ 5 “   [0005] deal alert service. The deal alert service allows a user to specify one or more criteria (e.g., geographic locations) to track deals available on hotels in the specified geographic locations. In some instances, the deal alert service also allows the user to specify a list of preferences related to receiving the hotel-deal alerts. Examples of such preferences may include one or more of a frequency for periodic transmission of hotel deal alerts for a given geographic location, a transmission mechanism (e.g., email, voice mail, text message, etc.) for transmitting the hotel deal alerts, price range, savings range, minimum number of nights, dates,”. Shank see at least ¶0044, time duration; Leishman at ¶0071 already discloses advertisers may create time/data sensitive advertisements ¶ 71),
(Shank see at least ¶0034, travel-related deals)
(see at least Leishman ¶¶0077 and 0046, user may direct the system to save location information and preferred category information) (see at least Leishman ¶0070-0071, searching for targeted advertisements based on the search area and user search constraints and the date-relevance of the ad; see also at least Shank ¶¶0038, 34, 44 (periodic basis), querying module searches for deals based on the geographic and duration constraints (as well as possibly other constraints) specified by the user),
(Shank, receiving alert parameters defined for the stored search criteria (see at least ¶¶0037, 0050 and 0051, receives user request for alerts), searching for promotions on a periodic basis using the stored search criteria (see at least ¶¶0037 and 0052, periodically searching for deals according to the user’s criteria), determining if the alert parameters are met for one or more promotions returned from the searching for promotions (see at least ¶0053, generating a list of deals pertaining to the search criteria), if the alert parameters are met, generating an impression comprising one or more promotions for which the alert parameters are met (see at least ¶0053, sending the list of deals to the user | the Examiner notes that this limitation is conditional, the broadest reasonable interpretation of this claim includes an interpretation which "alert parameters" are not met, in which case this step is not executed; therefore this conditional limitation does not carry patentable weight in the claim))
(Leishman shows subsequent to stored search criteria (stored search criteria retrievable for future session ¶47, ¶¶0070, 0077, 0046, user may direct the system to save location information and preferred category information, ¶¶ 0018, 0083 based on user’s “actual location”, STT’s recorded “current geo-position for the device” ¶ 51 … updating search results based on current position of STT ¶65, “automatically reconfiguring position of user’s STT on wireless device as user’s position changes, while wireless device” is moving with refreshed characteristics and attributes ¶ 75; device location determined ‘automatically’ ¶ 65 with auto-location technology)
Both Leishman and Shank each discloses searching for time-relevant and geographically relevant promotions in response to a user query. And in Shank see at least ¶0053, sending the list of deals to the user ; Shank see at least ¶¶0037, 0050 and 0051, receives user request for alerts; see at least ¶0053, generating a list of deals pertaining to the search criteria, see at least ¶0053; sending the list of deals to the user device. The combination of references discloses such searching based on both a user specified time period and a circumscribed geographical region (i.e. selected from a map interface):
(see at least Leishman ¶0065, 0070-0071, searching for targeted advertisements based on the search area, current position, and user search constraints and the time-relevance of the ad and Leishman ¶ 69 determining current position including automatically detecting location using wireless location technology; see also at least Shank ¶¶0038, 34, 44 (periodic basis), querying module searches for deals based on the geographic and timed duration constraints (as well as possibly other constraints) specified by the user),
(Leishman see at least ¶¶0032-33, 0040, 0070 and 0071, the information presented is limited to those businesses/venues within the polygon search field and categories of interest; information includes ads based on user location within a range or area Abstract, ¶ 18 Fig 1-2. 
determining current location of first mobile device within search region   (Leishman at least  ¶ 39, 65)
   [0039] In addition, this interface area provides important navigational and search criteria controls such as zooming controls, a location finder or "gazetteer", range or Lasoo'size control, a viewfinder for fine-tuning current location, `center Lasoo` control, `place Lasoo` control, and map panning control. Searches are conducted using detailed, high quality, worldwide maps featuring zoom levels down to street-level and a worldwide gazetteer offering city and place names worldwide. The invention automatically links a geo-coded information database with associated Internet Web pages, and provides integrated search and retrieval of information from database and Web simultaneously. 
   [0065] A Dynamic Search Results Updating Module (DRUM) is included for creating automatically updated search results based on the current position of the STT as the user moves or re-sizes the STT controls within the map pane. Whenever a user places the STT in a new position or re-sizes the range of the STT, the DSRUM performs an automatic background update of the search results, and automatically refreshes the search results list. 

(Leishman see at least ¶¶0069-70 and 0071, targeted advertisements relevant to the geographic region searched are identified and presented to the user),
 (Leishman see at least ¶0053, sending the list of deals to the user)
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to permit a user of the Leishman geographic/map based searching tool to refine their searches to "travel" related promotions or by a specified "time period" because Leishman specifically discloses that users may refine the search by keyword or by relevant categories (see ¶0040) and because Shank specifically discloses searching for “travel” information and limiting such searches by “time periods” (see ¶¶0044 and 0034) – that is, Shank's disclosure would motivate a searcher using the Leishman invention to use the categories and query tools to specify “travel” and time limited inquiries; further the combination would have been obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include alert functionality as disclosed by Shank with the Leishman geographic/map based searching tool because Shank specifically motivates the incorporation of an alert function so that “the user does not have to conduct a search of hotels… every time he wishes to inquire about hotel-deals” (see Shank ¶0007), and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

BURRIS
Although Leishman shows ¶¶0030-0032, user may specify a city for example, then designate a sub-set of the map using the polygon search module and ¶¶003, 0069-70 and 0071, the information presented is limited to businesses/venues within the polygon search field and the info includes ads.
receiving input in the form of a shape drawing, indicative of first location data, at a map interface displayed on the first mobile device, from the first mobile device of the plurality of mobile devices, wherein the first mobile device is associated with a first consumer profile (Burris at least Fig 6-7, 19 and corresponding text, ¶ 100, 105, 147-152, ¶ 11-13 custom search region shape)
generating a first circumscribed region on the shared map interface of the first mobile device and the second mobile device based on the first shape drawing input and the first location data  (Burris at least Fig 6-7, 19 and corresponding text, ¶ 100, 105, 147-152, ¶ 11-13 custom search region shape)
receive a second shape drawing input, indicative of second location data, on the shared map interface displayed on the second mobile device, wherein the second mobile device is associated with a second consumer profile  (Burris at least Fig 6-7, 19 and corresponding text, ¶ 100, 105, 147-152, ¶ 11-13 custom search region shape)
generate a second circumscribed region on the shared map interface of the first mobile device and the second mobile device based on the second shape drawing input and the second location data   (Burris at least Fig 6-7, 19 and corresponding text, ¶ 100, 105, 147-152, ¶ 11-13 custom search region shape)
[0100] In one example, another search region can be selected. For instance, a search region 5110, as shown in FIG. 5, can be selected in addition to search region 4110, and input indicating search region 5110 can be received from the client via network 1010. As illustrated, search region 5110 can include location 1215. In a second example, another search region can be selected. For instance, a search region 6110, as shown in FIG. 6, can be selected in addition to search region 4110, and input indicating search region 6110 can be received from the client via network 1010. As illustrated in FIG. 6, one search region can OVERLAP with another search region. In another example, multiple search regions can be selected. For instance, search regions 4110, 5110, and 6110 can be selected as shown in FIG. 7, and input indicating search regions 4110, 5110, and 6110 can be received from the client via network 1010.
   [0105] …. In a second example, the one or more queries can be based on one or more of the search region, the user input indicating a data search (e.g., search data), and one or more social network media data sources that store user-provided data (e.g., user-provided communications, user input, user-provided content, social network user-provided data, social network user-provided content, etc.) FROM MULTIPLE USERS PROVIDED VIA MULTIPLE USER COMPUTING DEVICES AT MULTIPLE LOCATIONS (e.g., two or more of CDs 1110-1126 at respective locations 1210-1250), among others.
    [0147] Turning now to FIG. 17, a method of changing a position of a search region, according to one or more embodiments. At 17010, input selecting a search region, at a first position, can be received. In one example, a first computing device can receive INPUT from a second computing device which selects a search region. In another example, a computing device can receive user input that selects a search region. For instance, A SEARCH REGION OF SEARCH REGIONS 4110, 5110, AND 8130, AS SHOWN IN FIG. 19, CAN BE SELECTED. In one or more embodiments, one or more of map 4010 and search regions 4110, 5110, and 8130 can be displayed to a user via one or more of a screen, a projector, a GUI, and a display, among others, and the user input that selects a search region can be received via a keyboard and/or a pointing device (e.g., a mouse, a trackpad, a trackball, a touch screen that can determine contact from a stylus and/or a finger). 
      [0148] At 17020, input indicating a change of position of the search region from the first position to a second position. In one example, a first computing device can receive input from a second computing device which provides data to the first computing device that indicates the change of position of the search region from the first position to the second position. In a second example, a computing device can receive user input that indicates a change of a position search region, at a first position, to a second position. For instance, a search region of search regions 4110, 5110, and 8130, as shown in FIG. 19, can be changed from a first position to a second position as shown in FIG. 20. In another example, input indicating a change of position of the search region from the first position to the second position can include input from one or more of accelerometer and/or gyroscope that can indicate a change of position of a computing device (e.g., a user tilting a computing device to indicate a change of position of the search region from the first position to the second position). 
      [0151] Turning now to FIG. 18, a method of changing a size of a search region is illustrated, according to one or more embodiments. At 18010, input selecting a search region, of a first size, can be received. In one example, a first computing device can receive input from a second computing device which selects a search region. In another example, a computing device can receive user input that selects a search region. For instance, a search region of search regions 4110, 5110, and 8130, as shown in FIG. 19, can be selected. In one or more embodiments, one or more of map 4010 and search regions 4110, 5110, and 8130 can be displayed to a user via one or more of a screen, a projector, a GUI, and a display, among others, and the user input that selects a search region can be received via a keyboard and/or a pointing device (e.g., a mouse, a trackpad, a trackball, a touch screen that can determine contact from a stylus and/or a finger). 
   [0152] At 18020, input indicating a change of size of the search region from the first size to a second size. In one example, a first computing device can receive input from a second computing device which provides data to the first computing device that indicates the change of size of the search region from the first size to the second size. In another example, a computing device can receive user input that indicates a change of the size search region, of the first size, to a second size. For instance, a search region of search regions 4110, 5110, and 8130, as shown in FIG. 19, can be changed from a size position to a second size as shown in FIG. 21. 

    PNG
    media_image1.png
    183
    585
    media_image1.png
    Greyscale

determine a search region based on combining the first circumscribed region and the second circumscribed region (Burris at least Fig 12, 19 and corresponding text, ¶ 97-100, 147-152 )  (Burris determines search region as combination of plurality of circumscribed regions; Fig 4-9 and corresponding text, ¶ 100-105, 233 and Fig 10-11; Burris shows subsequent to storing search criteria, monitoring a current location of the mobile device (Burris subsequent to storing search criteria (¶¶ 41, 43, 50, 53) computing device current location triggers alert, i.e. ad or promotion Fig 41, 42, and corresponding text ¶¶ 141,240, 245; ¶¶ 138-146 subsequent to storing search criteria, current CD location triggers CD get alert regarding e.g. a category of a plurality)
[0097] Turning now to FIG. 3, a method of selecting a geographic area is illustrated, according to one or more embodiments. At 3010, input indicating a location can be received. For example, an API server of API servers 2020-2024 can receive input indicating the location from a client (e.g., one of CDs 1130-1132) via network 1010. For instance, the location can include one or more of a coordinate (e.g., latitude, longitude, etc.), a city, a state, a zip code, and a country, among others. In one or more embodiments, the input can include at least one of user input and machine input (e.g., from a database system), among others. At 3020, a map can be provided. For example, an API server of API servers 2020-2024 can provide a map to the client. For instance, the map can include the location received at 3010. 
[0098] In one or more embodiments, the map can include the location, received at 3010, and one or more surrounding regions. For example, a map 4010 can include the location of Austin, Tex. and one or more surrounding regions as illustrated in FIG. 4. For instance, the client can display map 4010, via a display device and/or a graphical user interface (GUI), to a user. At 3030, input indicating a search region can be received. For example, an API server of API servers 2020-2024 can receive input indicating the search region from the client via network 1010. For instance, the user can select a search region 4110 of map 4010, and input indicating search region 4110 can be received from the client via network 1010. In one or more embodiments, the input indicating the search region received at 3030 can be associated with the location received via the input at 3010. As illustrated, search region 4110 can include location 1210. 
[0099] At 3040, it can be determined if there is another search region. If there is another search region, the method can proceed to 3030. In one or more embodiments, a user of the client can utilize a GUI in selecting one or more search regions. In one instance, the client can receive user input via a pointing device (e.g., a mouse, a track pad, a track ball, a stylus, a finger, etc.), and data associated with and/or corresponding to the one or more selected search regions. In another instance, selected one or more search regions can be displayed, to a user, via a display device and/or a GUI. 
[0100] In one example, another search region can be selected. For instance, a search region 5110, as shown in FIG. 5, can be selected in addition to search region 4110, and input indicating search region 5110 can be received from the client via network 1010. As illustrated, search region 5110 can include location 1215. In a second example, another search region can be selected. For instance, a search region 6110, as shown in FIG. 6, can be selected in addition to search region 4110, and input indicating search region 6110 can be received from the client via network 1010. As illustrated in FIG. 6, ONE SEARCH REGION CAN OVERLAP WITH ANOTHER SEARCH REGION. In another example, MULTIPLE SEARCH REGIONS CAN BE SELECTED. For instance, search regions 4110, 5110, and 6110 can be selected as shown in FIG. 7, and input indicating search regions 4110, 5110, and 6110 can be received from the client via network 1010. 
 [0147] Turning now to FIG. 17, a method of changing a position of a search region, according to one or more embodiments. At 17010, input selecting a search region, at a first position, can be received. In one example, a first computing device can receive input from a second computing device which selects a search region. In another example, a computing device can receive user input that selects a search region. For instance, A SEARCH REGION OF SEARCH REGIONS 4110, 5110, AND 8130, AS SHOWN IN FIG. 19, CAN BE SELECTED. In one or more embodiments, one or more of map 4010 and search regions 4110, 5110, and 8130 can be displayed to a user via one or more of a screen, a projector, a GUI, and a display, among others, and the user input that selects a search region can be received via a keyboard and/or a pointing device (e.g., a mouse, a trackpad, a trackball, a touch screen that can determine contact from a stylus and/or a finger). 

It would have been obvious at the time of filing to combine Leishman, Burris. A person having ordinary skill in the art at the time of the invention could have made the Leishman, Burris combination, which is just a simple arrangement of old elements performing the same function they had been known to perform, yielding no more than what one would expect from that arrangement. KSR at 406. All the claimed elements were known and one skilled in the art could have combined them with no change in their functions to yield predictable results, namely better content targeting having the advantage of Leishman’s data retrieval based on spatially selected features (Leishman ¶ 16-18) improved with Burris’s map interface and geospatial referencing (Burris ¶ 3). 
Although Leishman shows ¶¶0030-0032, user may specify a city for example, then designate a sub-set of the map using the polygon search module and ¶¶003, 0069-70 and 0071, the information presented is limited to businesses/venues within the polygon search field and the info includes ads.
Burris further shows a search region with overlap in at least Fig 6
ZHANG
Burris ¶ 147 already shows the concept of shared map
[0147] Turning now to FIG. 17, a method of changing a position of a search region, according to one or more embodiments. At 17010, input selecting a search region, at a first position, can be received. In one example, a first computing device can receive INPUT from a second computing device which selects a search region. In another example, a computing device can receive user input that selects a search region. For instance, A SEARCH REGION OF SEARCH REGIONS 4110, 5110, AND 8130, AS SHOWN IN FIG. 19, CAN BE SELECTED. In one or more embodiments, one or more of map 4010 and search regions 4110, 5110, and 8130 can be displayed to a user via one or more of a screen, a projector, a GUI, and a display, among others, and the user input that selects a search region can be received via a keyboard and/or a pointing device (e.g., a mouse, a trackpad, a trackball, a touch screen that can determine contact from a stylus and/or a finger). 

NOT EXPLICIT in Leishman is “shared map” but see Zhang at least ¶ 88, Fig 5, corresponding text 
[0088] In accordance with some embodiments, when two or more devices are SHARING ONE MAP, any markings of locations are displayed in all of the two or more devices. In some embodiments, after sharing the map with the second user device through the social network application, the first user device receives a selection of a first location on the map from the first user. The first user device marks the first location on the map, and sends the first location to the second user device, causing the second user device to mark the first location on the map displayed at the second user device.

	It would have been obvious at the time of filing to combine Leishman, Zhang. A person having ordinary skill in the art at the time of the invention could have made the Leishman, Zhang combination, which is just a simple arrangement of old elements performing the same function they had been known to perform, yielding no more than what one would expect from that arrangement. KSR at 406. All the claimed elements were known and one skilled in the art could have combined them to yield predictable results, namely better content targeting having the advantage of Leishman’s data retrieval based on spatially selected features (Leishman ¶ 16-18) improved with targeting via collaborative map or shared map (Zhang Fig 3). 
It would have been obvious at the time of filing to combine Burris, Altberg. There was a recognized need in Burris for sending content based on two search regions (Burris Fig 6, ¶ 121 overlap of 8140 and 10110; Fig 30 ¶ 179 CD 1119 at overlap included). Persons having ordinary skill in the art would have seen that Burris teaches using the overlap, but does not teach excluding the overlap which is one of a finite number of options (include it or exclude it). One of ordinary skill in the art could have pursued the solution of excluding the overlap because Burris already shows combining regions or shapes while excluding a portion of the combination ¶120. 
Therefore it would have been obvious to combine Leishman/Shank/Burris/Zhang.
It would have been obvious at the time of filing to combine Burris, Zhang. A person having ordinary skill in the art could have made the Burris, Zhang combination, which is just a simple arrangement of old elements performing the same function they had been known to perform, yielding no more than what one would expect from that arrangement. KSR at 406. All the claimed elements were known and one skilled in the art could have combined them to yield predictable results, namely better content targeting having the advantage of Burris for sending content based on two search regions (Burris Fig 6, ¶ 121 overlap of 8140 and 10110; Fig 30 ¶ 179 CD 1119 at overlap included) improved with targeting via collaborative map or shared map (Zhang Fig 3).
Claims 35, 42 49:
Further, Leishman, as shown, discloses the following limitation:
claim 34/41/48,
receive, by one or more servers, clickstream data from the first mobile device and the second mobile device (see at least ¶¶0072 and 0075, presenting a map based on a user’s location, and updating the map as the user’s position changes and Leishman ¶ 69  determining current position including automatically detecting location using wireless location technology).
Zhang at least ¶ 70-75, trigger input.
Claims 36 43 50:
Further, Leishman, as shown, discloses:
access the shared map based (Zhang Fig 5, corresponding text) on receiving location parameters from the first mobile device and the second mobile device (Leishman see at least ¶¶0072 and 0075, presenting a map based on a user’s location, and updating the map as the user’s position changes; see also at least ¶0032, user may specify a location they’d like to see a map for).
Claims 37 44 51:
claim 34/41/48 
[Wingdings font/0xA2] receive input comprising a search date from the first mobile device via a network
As to search date, Shank shows ¶ 5 is similar to Applicant’s Spec stating ‘specific date to be used in searching for available promotions’. 
Shank   [0005] At least one embodiment of this invention pertains to a deal alert service. The deal alert service allows a user to specify one or more criteria (e.g., geographic locations) to track deals available on hotels in the specified geographic locations. In some instances, the deal alert service also allows the user to specify a list of preferences related to receiving the hotel-deal alerts. Examples of such preferences may include one or more of a frequency for periodic transmission of hotel deal alerts for a given geographic location, a transmission mechanism (e.g., email, voice mail, text message, etc.) for transmitting the hotel deal alerts, price range, savings range, minimum number of nights, dates, distance from a specified geographic location, hotel rating, hotel brand, keywords, specific hotel, hotel category (e.g., beachfront, downtown), weekends, weekdays, deal categories (e.g., breakfast included), etc. 

Further, Leishman, as shown, discloses 
search region (see at least ¶0030-0032, determining coordinates of the boundary lines prescribed by the polygon search tool),
a search criteria for available promotions as being within an area (see at least ¶0030-0032, determining coordinates of boundary lines prescribed by polygon search tool).
Claims 38 45 52:
Leishman discloses users specifying categories of interest to further refine their geographic searches (see ¶0040) however; Leishman does not specifically describe the content of the categories that the user may enter. Shank, as shown, discloses a similar location based search tool specifically for “travel” related deals/offers/promotions. 
claim 37/44/51, wherein 

[Wingdings font/0xA2] receive input comprising a promotion category from a plurality of promotion categories from the first mobile device via the network; and receive an indication to store search criteria comprising the search region, the search date, and the promotion category from the first mobile device via the network (Shank  see at least ¶0034, hotel, transportation, activities, vacation packages; Shank at least ¶ 34 air/car, air/car/hotel, air/ship/hotel, and ¶ 46 different experience based on different features, rating, duration, occasion | Examiner notes this limitation merely describes data content of categories, it is non-functional descriptive material and carries no patentable weight in the claim, the data content of the categories does not limit claimed functions),
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to permit a user of the Leishman geographic/map based searching tool to refine their searches to "travel" related promotions using “travel” categories because Leishman specifically discloses that users may refine the search by keyword or by relevant categories (see ¶0040) and because Shank specifically discloses searching for “travel” deals (see ¶¶0044 and 0034) – that is Shank's disclosure would motivate a searcher using the Leishman invention to use the categories and query tools to specify “travel” inquiries; further the combination would have been obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 39 46 43:
Leishman discloses targeted advertisements based on the user’s search criteria (see at least ¶¶0069-70 and 0071, targeted advertisements relevant to the geographic region searched are identified and presented to the user), and users specifying categories of interest to further refine their geographic searches (see ¶0040). Leishman does not specifically describe the content of the category based search refinements that the user may enter. Shank, as shown, discloses a similar location based search tool specifically for “travel” related deals/offers/promotions. 
[Wingdings font/0xA2] determine alert parameters defined for the stored search criteria
(Shank ¶ 5 “   [0005] deal alert service. The deal alert service allows a user to specify one or more criteria (e.g., geographic locations) to track deals available on hotels in the specified geographic locations. In some instances, the deal alert service also allows the user to specify a list of preferences related to receiving the hotel-deal alerts. Examples of such preferences may include one or more of a frequency for periodic transmission of hotel deal alerts for a given geographic location, a transmission mechanism (e.g., email, voice mail, text message, etc.) for transmitting the hotel deal alerts, price range, savings range, minimum number of nights, dates,”. Shank see at least ¶0044, time duration; Leishman at ¶0071 already discloses advertisers may create time/data sensitive advertisements ¶ 71)
[Wingdings font/0xA2] search, on a periodic basis and using the stored search criteria, for one or more promotions that are redeemable within the search region on the search date and based on the promotion category
receiving input comprising a promotion category from a plurality of promotion categories  from the first mobile device via the network  (see at least Leishman ¶¶ 0046, 0066, 0070, 0081 user may customize results based on designated categories of interest, e.g. Fig 3, 5 “Category Search” where input can be a category amidst other categories; Leishman also notes that input of a sub-category among other categories is typical; see at least ¶0046, user may customize results based on designated categories of interest; see at least ¶¶0032, 0070 and 0071, the information presented is limited to those businesses/venues within the polygon search field and categories of interest; the information includes advertisements),
storing the search criteria (see at least Leishman ¶¶0077 and 0046, the information is stored by the system)
associating the stored search criteria with the mobile device (see at least Leishman ¶¶0077 and 0046, stored as a user’s favorites or as part of a user’s personal profile )
Leishman discloses advertisers supplying a time period by submitting time/date sensitive advertisements (see ¶0071) and users specifying categories of interest to further refine their geographic searches (see ¶0040) however, Leishman does not specifically describe the content of the category based search refinements that the user may enter. 
Shank, as shown, discloses a similar location based search tool specifically for travel related deals/offers/promotions, which permits a user enter a “date” as a search constraint. Shank, as shown, discloses the following limitations:
receiving input comprising a search date from a mobile device of the plurality of mobile devices via the network (Shank ¶ 5 “   [0005] deal alert service. The deal alert service allows a user to specify one or more criteria (e.g., geographic locations) to track deals available on hotels in the specified geographic locations. In some instances, the deal alert service also allows the user to specify a list of preferences related to receiving the hotel-deal alerts. Examples of such preferences may include one or more of a frequency for periodic transmission of hotel deal alerts for a given geographic location, a transmission mechanism (e.g., email, voice mail, text message, etc.) for transmitting the hotel deal alerts, price range, savings range, minimum number of nights, dates,”. Shank see at least ¶0044, time duration; Leishman at ¶0071 already discloses advertisers may create time/data sensitive advertisements ¶ 71),
(Shank see at least ¶0034, travel-related deals | the Examiner notes that this limitation merely describes the data content of the promotion, it is non-functional descriptive material and carries no patentable weight in the claim, the data content of the promotion does not limit any of the claimed functions in any manner)
 receiving an indication to store search criteria comprising the search region, the date, and the promotion category from the plurality of mobile devices via the network (see at least Leishman ¶¶0077 and 0046, user may direct the system to save location information and preferred category information) (see at least Leishman ¶0070-0071, searching for targeted advertisements based on the search area and user search constraints and the date-relevance of the ad; see also at least Shank ¶¶0038, 34, 44 (periodic basis), querying module searches for deals based on the geographic and duration constraints (as well as possibly other constraints) specified by the user),
determining alert parameters defined for the stored search criteria (Shank, receiving alert parameters defined for the stored search criteria (see at least ¶¶0037, 0050 and 0051, receives user request for alerts), searching for promotions on a periodic basis using the stored search criteria (see at least ¶¶0037 and 0052, periodically searching for deals according to the user’s criteria), determining if the alert parameters are met for one or more promotions returned from the searching for promotions (see at least ¶0053, generating a list of deals pertaining to the search criteria), if the alert parameters are met, generating an impression comprising one or more promotions for which the alert parameters are met (see at least ¶0053, sending the list of deals to the user | the Examiner notes that this limitation is conditional, the broadest reasonable interpretation of this claim includes an interpretation which "alert parameters" are not met, in which case this step is not executed; therefore this conditional limitation does not carry patentable weight in the claim))
(Leishman shows subsequent to stored search criteria (stored search criteria retrievable for future session ¶47, ¶¶0070, 0077, 0046, user may direct the system to save location information and preferred category information, ¶¶ 0018, 0083 based on user’s “actual location”, STT’s recorded “current geo-position for the device” ¶ 51 … updating search results based on current position of STT ¶65, “automatically reconfiguring position of user’s STT on wireless device as user’s position changes, while wireless device” is moving with refreshed characteristics and attributes ¶ 75; device location determined ‘automatically’ ¶ 65 with auto-location technology)
Both Leishman and Shank each discloses searching for time-relevant and geographically relevant promotions in response to a user query. And in Shank see at least ¶0053, sending the list of deals to the user ; Shank see at least ¶¶0037, 0050 and 0051, receives user request for alerts; see at least ¶0053, generating a list of deals pertaining to the search criteria, see at least ¶0053; sending the list of deals to the user device. The combination of references discloses such searching based on both a user specified time period and a circumscribed geographical region (i.e. selected from a map interface):
searching, on a periodic basis and using the stored criteria, for one or more promotions that are redeemable within the search region and based on the promotion category (see at least Leishman ¶0065, 0070-0071, searching for targeted advertisements based on the search area, current position, and user search constraints and the time-relevance of the ad and Leishman ¶ 69 determining current position including automatically detecting location using wireless location technology; see also at least Shank ¶¶0038, 34, 44 (periodic basis), querying module searches for deals based on the geographic and timed duration constraints (as well as possibly other constraints) specified by the user),
determine that the alert parameters are met for one or more promotions returned from the searching for promotions by monitoring the alert parameters, wherein the monitoring includes monitoring a current location of the first mobile device, determining the search region from the search criteria, determining that the current location of the first mobile device is within the search region and (Leishman see at least ¶¶0032-33, 0040, 0070 and 0071, the information presented is limited to those businesses/venues within the polygon search field and categories of interest; information includes ads based on user location within a range or area Abstract, ¶ 18 Fig 1-2. 
determining that the current location of the first mobile device within the search region (Leishman at least  ¶ 39, 65)
   [0039] In addition, this interface area provides important navigational and search criteria controls such as zooming controls, a location finder or "gazetteer", range or Lasoo'size control, a viewfinder for fine-tuning current location, `center Lasoo` control, `place Lasoo` control, and map panning control. Searches are conducted using detailed, high quality, worldwide maps featuring zoom levels down to street-level and a worldwide gazetteer offering city and place names worldwide. The invention automatically links a geo-coded information database with associated Internet Web pages, and provides integrated search and retrieval of information from database and Web simultaneously. 
   [0065] A Dynamic Search Results Updating Module (DRUM) is included for creating automatically updated search results based on the current position of the STT as the user moves or re-sizes the STT controls within the map pane. Whenever a user places the STT in a new position or re-sizes the range of the STT, the DSRUM performs an automatic background update of the search results, and automatically refreshes the search results list. 

generating an impression comprising the one or more promotions for which the alert parameters are met, wherein the one or more promotions are redeemable within the search region during the time period and based on the promotion category and  (Leishman see at least ¶¶0069-70 and 0071, targeted advertisements relevant to the geographic region searched are identified and presented to the user),
providing the impression to the first mobile device via the network (Leishman see at least ¶0053, sending the list of deals to the user)
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to permit a user of the Leishman geographic/map based searching tool to refine their searches to "travel" related promotions or by a specified "time period" because Leishman specifically discloses that users may refine the search by keyword or by relevant categories (see ¶0040) and because Shank specifically discloses searching for “travel” information and limiting such searches by “time periods” (see ¶¶0044 and 0034) – that is, Shank's disclosure would motivate a searcher using the Leishman invention to use the categories and query tools to specify “travel” and time limited inquiries; further the combination would have been obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include alert functionality as disclosed by Shank with the Leishman geographic/map based searching tool because Shank specifically motivates the incorporation of an alert function so that “the user does not have to conduct a search of hotels… every time he wishes to inquire about hotel-deals” (see Shank ¶0007), and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Leishman shows ¶¶0030-0032, user may specify a city for example, then designate a sub-set of the map using the polygon search module ¶¶003, 0069-70 and 0071, the info presented is limited to businesses/venues within the polygon search field and the information includes ads.
Claims 40 47:
Leishman discloses targeted advertisements based on the user’s search criteria (see at least ¶¶0069-70 and 0071, targeted advertisements relevant to the geographic region searched are identified and presented to the user), and users specifying categories of interest to further refine their geographic searches (see ¶0040). 
CLAIM 40 47claim 39/46/53
[Wingdings font/0xA2] determine that the alert parameters are met for the one or more promotions returned from the searching for promotions by monitoring the alert parameters, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to:
(Shank, receiving alert parameters defined for the stored search criteria (see at least ¶¶0037, 0050 and 0051, receives user request for alerts), searching for promotions on a periodic basis using the stored search criteria (see at least ¶¶0037 and 0052, periodically searching for deals according to the user’s criteria), determining if the alert parameters are met for one or more promotions returned from the searching for promotions (see at least ¶0053, generating a list of deals pertaining to the search criteria), if the alert parameters are met, generating an impression comprising one or more promotions for which the alert parameters are met (see at least ¶0053, sending the list of deals to the user | the Examiner notes that this limitation is conditional, the broadest reasonable interpretation of this claim includes an interpretation which "alert parameters" are not met, in which case this step is not executed; therefore this conditional limitation does not carry patentable weight in the claim))
[Wingdings font/0xA2] monitor a current location of the first mobile device
[Wingdings font/0xA2] determine the search region from the search criteria
[Wingdings font/0xA2] determine that the current location of the first mobile device is within the search region [Wingdings font/0x9F] determining alert parameters defined for the stored search criteria (Shank, receiving alert parameters defined for the stored search criteria (see at least ¶¶0037, 0050 and 0051, receives user request for alerts), searching for promotions on a periodic basis using the stored search criteria (see at least ¶¶0037 and 0052, periodically searching for deals according to the user’s criteria), determining if the alert parameters are met for one or more promotions returned from the searching for promotions (see at least ¶0053, generating a list of deals pertaining to the search criteria), if the alert parameters are met, generating an impression comprising one or more promotions for which the alert parameters are met (see at least ¶0053, sending the list of deals to the user | the Examiner notes that this limitation is conditional, the broadest reasonable interpretation of this claim includes an interpretation which "alert parameters" are not met, in which case this step is not executed; therefore this conditional limitation does not carry patentable weight in the claim))
(Leishman shows subsequent to stored search criteria (stored search criteria retrievable for future session ¶47, ¶¶0070, 0077, 0046, user may direct the system to save location information and preferred category information, ¶¶ 0018, 0083 based on user’s “actual location”, STT’s recorded “current geo-position for the device” ¶ 51 … updating search results based on current position of STT ¶65, “automatically reconfiguring position of user’s STT on wireless device as user’s position changes, while wireless device” is moving with refreshed characteristics and attributes ¶ 75; device location determined ‘automatically’ ¶ 65 with auto-location technology)
Both Leishman and Shank each discloses searching for time-relevant and geographically relevant promotions in response to a user query. And in Shank see at least ¶0053, sending the list of deals to the user ; Shank see at least ¶¶0037, 0050 and 0051, receives user request for alerts; see at least ¶0053, generating a list of deals pertaining to the search criteria, see at least ¶0053; sending the list of deals to the user device. The combination of references discloses such searching based on both a user specified time period and a circumscribed geographical region (i.e. selected from a map interface):
searching, on a periodic basis and using the stored criteria, for one or more promotions that are redeemable within the search region and based on the promotion category (see at least Leishman ¶0065, 0070-0071, searching for targeted advertisements based on the search area, current position, and user search constraints and the time-relevance of the ad and Leishman ¶ 69 determining current position including automatically detecting location using wireless location technology; see also at least Shank ¶¶0038, 34, 44 (periodic basis), querying module searches for deals based on the geographic and timed duration constraints (as well as possibly other constraints) specified by the user),
determine that the alert parameters are met for one or more promotions returned from the searching for promotions by monitoring the alert parameters, wherein the monitoring includes monitoring a current location of the first mobile device, determining the search region from the search criteria, determining that the current location of the first mobile device is within the search region and (Leishman see at least ¶¶0032-33, 0040, 0070 and 0071, the information presented is limited to those businesses/venues within the polygon search field and categories of interest; information includes ads based on user location within a range or area Abstract, ¶ 18 Fig 1-2. 
determining that the current location of the first mobile device within the search region   (Leishman at least  ¶ 39, 65)
   [0039] In addition, this interface area provides important navigational and search criteria controls such as zooming controls, a location finder or "gazetteer", range or Lasoo'size control, a viewfinder for fine-tuning current location, `center Lasoo` control, `place Lasoo` control, and map panning control. Searches are conducted using detailed, high quality, worldwide maps featuring zoom levels down to street-level and a worldwide gazetteer offering city and place names worldwide. The invention automatically links a geo-coded information database with associated Internet Web pages, and provides integrated search and retrieval of information from database and Web simultaneously. 
   [0065] A Dynamic Search Results Updating Module (DRUM) is included for creating automatically updated search results based on the current position of the STT as the user moves or re-sizes the STT controls within the map pane. Whenever a user places the STT in a new position or re-sizes the range of the STT, the DSRUM performs an automatic background update of the search results, and automatically refreshes the search results list. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681